internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-115861-99 date date in re legend taxpayer - trust - x dollars - y dollars - date - child - child - child - state x - dear this is in response to your letter dated date in which you requested rulings concerning the income and gift_tax treatment of the establishment of a proposed charitable_lead_trust taxpayer a resident of state x has three adult children child child and child who are currently taxpayer’s only descendants you represent that taxpayer proposes to establish an irrevocable_trust trust for the benefit of charitable organizations and taxpayer’s three children the trustees of trust will be two unrelated individuals and an unrelated corporation taxpayer proposes to fund trust with cash and property valued at x dollars at the date of contribution the dispositive provisions of the trust will be as follows article second of the proposed trust instrument provides that beginning in the year that trust is established and continuing through date the trustees will distribute an annuity of y dollars each year to one or more qualified charities that the trustees will select each year the distribution may be made in cash or in_kind or partly in each at the trustees discretion and may be paid in installments but not less frequently than annually the annuity may not be commuted or prepaid prior to the termination_date plr-115861-99 for each taxable_year the annuity will be paid first from current income and to the extent that current income is not sufficient from accumulated income to the extent that accumulated income is not sufficient the annuity will be paid from principal including capital_gains any income not distributed may be added to principal in the trustees’ discretion in the event that days before the end of the taxable_year the trustees have not selected a qualified charity or charities to which to distribute the annuity the annuity will be paid to two specified charities if either organization is not a qualified charity the annuity is to be distributed in its entirety to the other organization the term qualified charities is defined as only such organizations described in both sec_170 and sec_2522 of the internal_revenue_code gifts to which qualify for a charitable deduction for federal income and gift_tax purposes article second paragraph b provides that trust will terminate on date in the year at which time the corpus will be distributed in equal shares one share for each of the taxpayer’s children a b and c his or her heirs executors or administrators article fifth provides that unless terminated sooner trust will terminate no later than years after the death of the last to die of taxpayer’s descendants living on the date trust is created article second paragraph a provides that the annuity interest provided in article second cannot be commuted or prepaid prior to the termination_date of the trust article first paragraph x of the proposed trust instrument provides that notwithstanding any other provision of the trust instrument to the contrary no trustee or other person acting on behalf of the trust shall engage in any act of self-dealing as defined in sec_4941 of the internal_revenue_code or corresponding provision of any subsequent federal tax laws cause any excess business holding as defined in sec_4943 or corresponding provision of any subsequent federal tax laws to be retained cause any investment to be acquired or retained in a manner that subjects the trust to tax under sec_4944 or corresponding provision of any subsequent federal tax laws or make any taxable_expenditures as defined in sec_4945 or corresponding provision of any subsequent federal tax laws you have requested the following rulings plr-115861-99 the annuity interest in the trust will be a guaranteed_annuity_interest within the meaning of sec_2522 and sec_25_2522_c_-3 of the gift_tax regulations and a gift_tax deduction will be allowed to taxpayer pursuant to sec_2522 equal to the present_value of the guaranteed annuity the trust will be allowed a deduction under sec_642 each taxable_year in an amount equal to the annuity amount_paid from the trust's gross_income except to the extent that the trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 during the taxable_year in accordance with the terms of the trust no portion of the trust's income will be taxable to taxpayer under gift_tax ruling sec_2501 imposes for each calendar_year a tax on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2522 provides that in computing taxable_gifts for the calendar_year there is allowed a deduction for all gifts to or for_the_use_of federal or other government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless -- a in the case of a remainder_interest the interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a plr-115861-99 determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at that date an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer is ascertainable as of the date of the gift_for example the amount to be paid may be a stated sum for a term or for the life of an individual at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index in further illustration the amount to be paid may be expressed as a fraction or percentage of the cost of living index on the date of the gift sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest but only if it is a guaranteed_annuity_interest in every respect for example if the charitable interest is the right to receive from a_trust each year a payment equal to the lesser_of a sum certain or a fixed percentage of the net fair_market_value of the trust assets determined annually the interest is not a guaranteed_annuity_interest sec_25_2522_c_-3 provides that where a charitable interest in the form of guaranteed_annuity_interest is in trust and the present_value of all income interests for charitable purposes exceeds percent of the aggregate fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and retention of the assets which would give rise to a tax under sec_4944 if the trust acquired such assets based on the information submitted and the representations made the annuity payable under the terms of the proposed trust satisfies the requirements of sec_25_2522_c_-3 and therefore will be a guaranteed annuity for purposes of sec_2522 accordingly we conclude that taxpayer will be entitled to a gift_tax deduction under sec_2522 based on the actuarial value of the guaranteed annuity payable to the charities from the trust determined under sec_25_2522_c_-3 income_tax rulings sec_642 provides the general_rule that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 sec_642 provides that in the case of a_trust the deduction allowed by plr-115861-99 sec_642 shall be subject_to sec_681 relating to unrelated_business_income sec_681 provides that in computing the deduction allowable under sec_642 to a_trust no amount otherwise allowable under sec_642 shall be allowed as a deduction with respect to income of the taxable_year which is allocable to its unrelated_business_income for such year for purposes of the preceding sentence the term unrelated_business_income means an amount equal to the amount which if such trust were exempt from tax under sec_501 by reason of sec_501 would be computed as its unrelated_business_taxable_income under sec_512 relating to income derived from certain business activities and from certain property acquired with borrowed funds after applying the law to the facts submitted and the representations made we conclude that except to the extent that the trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 the trust will be allowed deductions in accordance with sec_642 for amounts of gross_income paid to qualified charities during the taxable_year or by the close of the following taxable_year if the trustees make an election under sec_1 c - b because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of principal except to the extent that the amount distributed has been included in the gross_income of the trust and provided no deduction was allowed for any previous taxable_year for the amount distributed as provided in sec_1_642_c_-1 sec_671 provides that where the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust our examination of the trust agreement reveals none of the circumstances that would cause the taxpayer to be treated as the owner of any portion of the trust under sec_673 sec_674 sec_676 or sec_677 or would cause any other person to be treated as the owner under sec_678 under sec_675 and the applicable regulations the grantor of a_trust is treated as the owner of any portion of the trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiaries of the trust after applying the law to the facts submitted and representations made neither the taxpayer nor any other person will be treated as the owner of the trust or any portion thereof under sec_673 sec_674 sec_676 sec_677 or sec_678 our examination of the trust plr-115861-99 agreement reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of the taxpayer under sec_675 however this is a question of fact the determination of which must be made by the appropriate district_director if the circumstances attendant to the operation of the trust do not require the taxpayer to be treated as the owner neither the taxpayer nor any other person will be treated as the owner of the trust a copy of this letter should be attached to any income or gift_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
